*205
By the Court,

Savage, C. J.
Attornies and counsellors of this court are privileged from arrest whilst in actual attendance upon the court, or whilst going to or returning from court; the privilege extends eundo et redeundo, hut whilst remaining at home they are subject to arrest. On this ground, therefore, the defendant is not entitled to a discharge. Nor can his privilege as a member of the legislature avail him, having actually returned to his home after the adjournment of the legislature. The protection from arrest is secured to enable members of the legislature to return to their homes, and having in fact returned, they cannot claim an exemption from arrest, although the fourteen days are not expired. The defendant can claim nothing on this ground. The motion is denied.